                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     FORT WAYNE DIVISION

ADMIR MAGLAJLIC,                                       )
                                                       )
         Plaintiff,                                    )
                                                       )
         v.                                            )        No. 1:18-cv-00150-TLS-SLC
                                                       )
ADAPTIVE MICRO-WARE, INC.,                             )
et al.,                                                )
                                                       )
         Defendants.                                   )

                                           OPINION AND ORDER

         Before the Court is the parties’ proposed stipulated protective order, which the Court

deems to be a motion for entry of the proposed stipulated protective order pursuant to Federal

Rule of Civil Procedure 26(c). (DE 28). Because the proposed protective order is deficient in

several ways, the Court will deny the motion without prejudice.

         Rule 26(c) allows the Court to enter a protective order for good cause shown.1 See

Citizens First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 946 (7th Cir. 1999).

A protective order, however, must only extend to “properly demarcated categor[ies] of

legitimately confidential information.” Id.; see MRS Invs. v. Meridian Sports, Inc., No. IP 99-

1954-C-F/M, 2002 WL 193140, at *1 (S.D. Ind. Feb. 6, 2002) (rejecting proposed protective

order because categories of protected information were overly broad and vague); Cook, Inc. v.



         1
            “[T]he same scrutiny is not required for protective orders made only for discovery as for those that permit
sealed filings.” Containment Techs. Grp., Inc. v. Am. Soc’y of Health Sys. Pharmacists, No. 1:07-cv-997-DFH-
TAB, 2008 WL 4545310, at *3 (S.D. Ind. Oct. 10, 2008); see also Baxter Int’l, Inc. v. Abbot Labs., 297 F.3d 544,
545 (7th Cir. 2002) (“Secrecy is fine at the discovery stage, before the material enters the judicial record. But those
documents, usually a small subset of all discovery, that influence or underpin the judicial decision are open to public
inspection unless they meet the definition of trade secrets or other categories of bona fide long-term confidentiality.”
(citations omitted)). The proposed order contemplates sealed filings (DE 28 ¶ 7(g)), and as such, it requires a higher
level of scrutiny.
Boston Sci. Corp., 206 F.R.D. 244, 248-49 (S.D. Ind. 2001) (same).

       Here, the proposed order fails to set forth narrow, demarcated categories of legitimately

confidential information. Instead it defines “Confidential Materials” as:

               [D]evelopment, competitive, proprietary or commercial
               information, financial information, or corporate information or
               policies that the designating party has kept secret from their
               competitors and is not readily ascertainable by their competitors[,]
               . . . and other materials that contain information which, if disclosed
               outside of this action, would be oppressive or prejudicial to the
               producing party, or that otherwise are entitled to protection under
               Rule 26(C) of the Federal Rules of Civil Procedure or other
               applicable law, regulation or rule.

(DE 28 ¶ 3). Categories such as “commercial information,” “confidential information,”

“corporate information,” or the equivalent are overly broad and render a protective order invalid.

See, e.g., Cincinnati Ins. Co., 178 F.3d at 945.

       “If the parties seek non-trade secret protection for any . . . information, they must present

reasons for protection and criteria for designation other than simply that the information is not

otherwise publicly available.” Cook, Inc., 206 F.R.D. at 249. “They must describe a category or

categories of information and show that substantial privacy interests outweigh the presumption

of public access to discovery material.” Id. For material to be protected, it “must give the holder

an economic advantage and threaten a competitive injury—business information whose release

harms the holder only because the information is embarrassing or reveals weaknesses does not

qualify for trade secret protection.” Id. at 248. Accordingly, “merely asserting that a disclosure

of the information ‘could’ harm a litigant’s competitive position is insufficient; the motion must

explain how.” Shepard v. Humke, IP 01-1103-C-H/K, 2003 WL 1702256, at *1 (S.D. Ind. Mar.

28, 2003) (citing Baxter Int’l, Inc., 297 F.3d at 547).


                                                   2
          Furthermore, the proposed order allows documents “containing” Confidential Materials

to be filed entirely under seal (DE 28 ¶ 7(g)), rather than solely protecting the actual Confidential

Materials through redaction. See Cincinnati Ins. Co., 178 F.3d at 945 (stating that an order

sealing documents containing confidential information is overly broad because a document

containing confidential information may also contain material that is not confidential, in which

case a party’s interest in maintaining the confidential information would be adequately protected

by redacting only portions of the document).

          Another problem is that paragraph 7(g) of the proposed order states that the filing of any

Confidential Materials with the Court “shall be filed with the Clerk of Court only in a sealed

envelope . . . .” Local Rule 5-3(c)(1) states, “[t]o file a sealed document . . . in a civil case, a

party must file it electronically as required by the CM/ECF User Manual.” N.D. Ind. L.R. 5-

3(c)(1). Thus, the Local Rules expressly require sealed documents to be filed electronically.

The parties shall not file Confidential Materials with the Court in sealed envelopes, which would

be in contravention of the Local Rules, without express permission from the Court. See N.D.

Ind. L.R. 1-1(c).

          Also, paragraphs 7(e) and 7(f) of the proposed order contemplate that the Court may limit

access to the courtroom whenever Confidential Materials is introduced at a hearing, trial, or

other proceeding. But at this early juncture, the Court is unwilling to suggest that it may limit

access to any courtroom proceeding. “[T]he public at large pays for the courts and therefore has

an interest in what goes on at all stages of a judicial proceeding.” Cincinnati Ins. Co., 178 F.3d

at 945.

          Additionally, the Seventh Circuit has made clear that a protective order must be “explicit


                                                   3
that either party and any interested member of the public can challenge the secreting of particular

documents.” See Cincinnati Ins. Co., 178 F.3d at 946. The instant proposed order, however,

does not contain this language.

       Finally, while the proposed order does not expressly state that the Court will retain

jurisdiction over the protective order after the termination of this action for the purpose of

dissolving, modifying, or enforcing the protective order (see DE 18 Ex. A ¶ 9), the Court

nevertheless wants to be clear that it is unwilling to enter a protective order that suggests it retain

jurisdiction of any kind after resolution of the case. See EEOC v. Clarice’s Home Care Serv.,

Inc., No. 3:07-cv-601 GPM, 2008 WL 345588, at *2 (S.D. Ill. Feb. 7, 2008) (encouraging the

parties to make a contractual agreement among themselves for the return of sensitive documents

without court oversight); see also Large v. Mobile Tool Int’l, Inc., No. 1:02-CV-177, 2010 WL

3120254, at *1 (N.D. Ind. Aug. 6, 2010).

       For these reasons, the Court DENIES the parties’ motion for entry of the proposed

stipulated protective order (DE 28) without prejudice. The parties may submit a motion and a

revised proposed protective order consistent with the requirements of Rule 26(c) and Seventh

Circuit case law.

       SO ORDERED.

       Entered this 7th day of March 2019.

                                                       /s/ Susan Collins
                                                       Susan Collins
                                                       United States Magistrate Judge




                                                  4
